Citation Nr: 1002402	
Decision Date: 01/14/10    Archive Date: 01/22/10	

DOCKET NO.  09-16 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as degenerative arthritis. 

3.  Entitlement to service connection for irritable bowel 
syndrome. 

4.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as major depressive disorder 
and/or generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had active duty and/or active duty for training 
with the United States Army Reserve from May 23 to September 
17, 1969, as well as active duty and/or active duty for 
training with the Air National Guard from March 17 to March 
28, 1998, September 21 to October 6, 2001, January 2 to 
July 17, 2002, February 28 to July 31, 2003, November 16 to 
December 5, 2003 (ACDUTRA), and December 15, 2006 to 
January 5, 2007.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

During the course of a prehearing conference in October 2009, 
the Veteran withdrew from consideration the issue of service 
connection for an acquired psychiatric disorder, claimed as 
major depressive disorder and/or generalized anxiety 
disorder.  Accordingly, that issue will be dismissed.  

The appeal as to the issues of service connection for 
bilateral hearing loss, a bilateral knee disability, and 
irritable bowel syndrome is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.  


FINDING OF FACT

During the course of a prehearing conference before the 
undersigned Veterans Law Judge in October 2009, the Veteran 
requested withdrawal of the issue of service connection for 
an acquired psychiatric disorder, claimed as major depressive 
disorder and/or generalized anxiety disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of service connection for an acquired 
psychiatric disorder (claimed as major depressive disorder 
and/or generalized anxiety disorder) have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 7015(b)(2), (d)(5) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board 
may dismiss any appeal which fails to allege specific error 
or fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2009).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204(c) (2009).  

In the present case, during the course of a prehearing 
conference before the undersigned Veterans Law Judge in 
October 2009, the Veteran withdrew from consideration the 
issue of entitlement to service connection for an acquired 
psychiatric disorder, claimed as major depressive disorder 
and/or generalized anxiety disorder.  As the Veteran has 
withdrawn his appeal as to that issue, there remain no 
allegations of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on that issue, and it is dismissed without 
prejudice.  


ORDER

The appeal as to the issue of service connection for an 
acquired psychiatric disorder (claimed as major depressive 
disorder and/or generalized anxiety disorder) is dismissed.  


REMAND

In addition to the above, the Veteran in this case seeks 
service connection for bilateral hearing loss, as well as a 
bilateral knee disability (claimed as degenerative 
arthritis), and irritable bowel syndrome.  In pertinent part, 
it is contended that all of those disabilities had their 
origin during the Veteran's period or periods of active 
military service.

In that regard, the Board notes that, during the period from 
December 1978 to December 2005, the Veteran gave a history of 
and/or complained of hearing loss.  Moreover, on numerous 
occasions during that period, there was noted the presence of 
hearing loss in the Veteran's left ear, and, on at least one 
occasion (in January 2004), right ear hearing loss.  
Significantly, a number of the episodes of right ear hearing 
loss occurred in rather close proximity (slightly more than 
two weeks and/or two months) to the Veteran's verified 
periods of active duty/active duty for training.

The Board notes that, following a VA fee-basis audiometric 
examination in December 2007, the examiner offered his 
opinion that the Veteran's tinnitus was the result of "noise 
exposure in the military," in particular, due to the 
Veteran's reported history of constant noise with no hearing 
protection.  However, no opinion was offered as to whether 
the Veteran's hearing loss was in any way related to that 
same inservice noise exposure.  Such an opinion is necessary 
prior to a final adjudication of the Veteran's claim for 
service connection for bilateral hearing loss.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  

As regards the Veteran's claim for service connection for a 
bilateral knee disability, the Board notes that, based on a 
review of the pertinent evidence of record, the Veteran 
apparently underwent surgery on his right knee in October 
2003.  However, the Veteran's file contains no surgical 
report or other record of hospitalization associated with 
that surgery.  Following a VA general medical examination in 
December 2007, there was noted the presence of degenerative 
arthritis of both the right and left knees.  Moreover, during 
the course of a hearing before the undersigned Veterans Law 
Judge in October 2009, the Veteran gave a history not only of 
right knee surgery in 2003, but of left knee surgery in 2008.  
As was the case with the Veteran's 2003 surgery, the file 
currently contains no record, including surgical reports 
and/or other records of hospitalization, for the Veteran's 
2008 left knee surgery.  

The Board observes that, during the course of a hearing 
before the undersigned Veterans Law Judge in October 2009, 
the Veteran indicated that he had in the past and was 
currently receiving treatment for his bilateral knee 
disabilities from a Dr. Chardak who worked at the New IHC 
Hospital "on 5400 South," presumably, in Salt Lake City 
Utah.  At the time of the filing of the Veteran's original 
claim for service connection, he indicated that he had 
received treatment for his right knee disability from a 
Dr. Schmidt, as well as treatment for his left knee 
disability from a Dr. Kuwahara.  None of the aforementioned 
records are at this time a part of the Veteran's claims 
folder.

As regards his claimed irritable bowel syndrome, the Veteran 
has alleged that, during a flight back from Turkey in January 
2003, he developed problems with irritable bowel syndrome, 
with the result that, immediately upon landing, he found it 
necessary to visit an "After Hours Medical Clinic" for 
treatment.  At the time of the filing of his initial claim, 
and at the aforementioned hearing in October 2009, the 
Veteran indicated that, following his treatment at the After 
Hours Medical Clinic, he received additional treatment for 
irritable bowel syndrome from the aforementioned Dr. Kuwahara 
(Kuwahra).  See Transcript, pp. 9-12.  These records are not 
currently a part of the Veteran's claims folder.  Moreover, 
while following a VA general medical examination in December 
2007, the Veteran received a diagnosis of irritable bowel 
syndrome, that diagnosis was apparently based upon symptoms 
and/or subjective history provided by the Veteran, inasmuch 
as a clinical evaluation conducted at that time was entirely 
within normal limits.  Such a finding calls into question 
whether the Veteran does, in fact, currently suffer from 
clinically-identifiable irritable bowel syndrome.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  The Veteran should be contacted, with 
a request that he provide the name and 
current full address for the 
aforementioned Drs. Schmidt, Chardak, and 
Kuwahara (Kuwahra), as well as the full 
address for the aforementioned After 
Hours Medical Clinic, and the full name 
and address for the facilities where he 
underwent right knee surgery in 2003, and 
left knee surgery in 2008.  Following 
receipt of that information, the RO/AMC 
should attempt to obtain any and all 
records of treatment of the Veteran by 
those physicians and at those facilities.  
The Veteran should be requested to sign 
the necessary authorization for release 
of such private medical records to the 
VA.  Moreover, all attempts to procure 
such records should be documented in the 
file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2008, the date of 
the most recent pertinent evidence of 
record, should then be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  In addition, 
the Veteran and his representative should 
be informed of any such problem.  

3.  The Veteran should then be afforded a 
VA gastroenterologic examination, as well 
as an additional audiometric examination, 
in order to more accurately determine the 
exact nature and etiology of his current 
hearing loss and claimed irritable bowel 
syndrome.  Following completion of the 
gastroenterologic examination, the 
examiner should specifically comment as 
to whether the Veteran currently suffers 
from chronic, clinically identifiable 
irritable bowel syndrome.

Following completion of the audiometric 
examination, the examiner should 
specifically comment as to whether the 
Veteran currently suffers from "hearing 
loss disability" as defined by VA 
regulation (see 38 C.F.R. § 3.385), and, 
if so, whether that "hearing loss 
disability" as likely as not had its 
origin during the Veteran's period or 
periods of active duty/active duty for 
training.  All such information and 
opinions, when obtained, should be made a 
part of the Veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.  

4.  The RO/AMC should then readjudicate 
the Veteran's claims for service 
connection for bilateral hearing loss, a 
bilateral knee disorder (claimed as 
degenerative arthritis), and irritable 
bowel syndrome.  Should the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of the most recent SSOC in July 
2009.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


